4/23/2021                                               Case 5:21-cv-03075-VKD
                                                              Verizon to Deploy the Industry’sDocument         1-8
                                                                                               First Eight Terabit      Filed
                                                                                                                   Platform in Its04/27/21     Page 1| About
                                                                                                                                   Global MPLS Backbone of 4 Verizon

    Learn more about Verizon's
                      Networks response to COVID-19
                                 & Platforms     Products & Plans                       Responsible Business              Public Safety         Inside Verizon         Financial   Verizon Works
    News                Blog
    Center
                                                                                                          Press Tools



     About      News       Verizon News Archives         Verizon to Deploy the Industry’s First Eight Terabit Platform in Its Global MPLS Backbone


                                        06.25.2012 | Verizon News Archives
                      

                      
                                        Verizon to Deploy the Industry’s First
                      
                                        Eight Terabit Platform in Its Global
                     
                                        MPLS Backbone




                                    NEW YORK and SUNNYVALE, Calif. -- Verizon plans to deploy the Juniper Networks® PTX Series in major
                                    markets in the U.S. and Europe by the end of this year, giving the company the densest multiprotocol label
                                    switching platform available in the industry, with an initial capacity of eight terabits per second.


                                    The initiative is another step in Verizon’s network evolution to deliver higher speeds, improved latency,
                                    increased capacity and enhanced performance to its customers. This deployment provides an upgrade of
                                    the Verizon global IP backbone to 100G Ethernet, supporting customer access speeds of 10G and above
                                    and enabling growth for FiOS, wireless and cloud services.


                                    “In a world where customer needs and speeds are steadily increasing, Verizon will be able to improve the
                                    scalability and efficiency of its core MPLS network by employing the industry-leading switch density of the
                                    Juniper Networks PTX,” said Ihab Tarazi, vice president of global IP and transport planning and technology
                                    for Verizon. “The PTX provides significant packet processing power, system scale and reduced power
                                    consumption – all of which will help Verizon meet its future needs.”


                                    Built for high capacity, the Juniper Networks PTX Series provides up to 16 terabits per second of capacity in
                                    a single chassis as well as industry-leading density in 10G (gigabit), 40G and 100G Ethernet interfaces.
                                    Verizon will initially deploy the PTX5000, which delivers eight terabits per second of capacity, with plans to
                                    eventually move toward higher terabit capacity.

https://www.verizon.com/about/news/verizon-eight-terabit-platform-mpls                                                                                                                             1/4
4/23/2021                                               Case 5:21-cv-03075-VKD
                                                              Verizon to Deploy the Industry’sDocument         1-8
                                                                                               First Eight Terabit      Filed
                                                                                                                   Platform in Its04/27/21     Page 2| About
                                                                                                                                   Global MPLS Backbone of 4 Verizon

                          Networks & Platforms     Products & Plans      Responsible Business   Public Safety   Inside Verizon     Financial                           Verizon Works
                               "Verizon’s reputation as a pioneer in advanced communications and entertainment services was clearly
    News                Blog
    Center                     demonstrated in 2010 when the company became the first service provider to commercially deploy 100G
                                                                                           Pressand
                                    Ethernet,” said Stefan Dyckerhoff, executive vice president  Tools
                                                                                                    general manager for Juniper Networks
                                    Platform Systems Division. “Today, Verizon makes another landmark decision by selecting the PTX Series,
                                    the industry’s first converged packet transport switch, to advance its network core and provide future-ready
                                    scalability while dramatically simplifying its infrastructure overhead.


                                    “The PTX Series will not only help enable Verizon to provide to its customers additional service options and
                                    a superior user experience, but it will also ultimately improve network performance and efficiency,”
                                    Dyckerhoff said.


                                    This next-generation technology will support private and public IP services, including Ethernet, while offering
                                    greater capacity, reduced power consumption per gigabit, increased cost efficiency and a technology
                                    roadmap to scale in the future.


                                    “Service providers face significant operational challenges as packet data traffic volume across global
                                    wireline and broadband wireless networks is forecast to increase seven-fold by 2015, driven by significant
                                    increases in Internet, IP data, video, over-the-top traffic, content distribution networks and mobile data
                                    traffic,” said Nav Chander, research manager, enterprise telecom at IDC. “Verizon’s decision to deploy a
                                    next-generation packet optimized core transport solution helps Verizon better prepare and manage this
                                    network growth for the diverse packet data applications across its global network infrastructure and
                                    portfolio of wireless and wireline services.”


                                    Verizon and Juniper Networks teamed to leverage proven MPLS technology and create a highly scalable,
                                    simplified network architecture capable of supporting powerful cloud, video and advanced applications
                                    worldwide.


                                    “Verizon’s market leadership is founded not only on the delivery of quality services and meeting customers’
                                    needs but through collaboration with key industry players such as Juniper Networks,” said Tarazi.


                                    Verizon worked closely with Juniper Networks to advance the Junos Express chipset to achieve lowered
                                    power requirements, increased performance and reduced cost – all of which help meet the growth
                                    challenges of Verizon’s customer base.


                                    Verizon Communications Inc. (NYSE, Nasdaq: VZ), headquartered in New York, is a global leader in
                                    delivering broadband and other wireless and wireline communications services to consumer, business,
                                    government and wholesale customers. Verizon Wireless operates America's most reliable wireless network,
                                    with 93 million retail customers nationwide. Verizon also provides converged communications, information
                                    and entertainment services over America's most advanced fiber-optic network, and delivers integrated
                                    business solutions to customers in more than 150 countries, including all of the Fortune 500. A Dow 30
                                    company with $111 billion in 2011 revenues, Verizon employs a diverse workforce of nearly 192,000. For more
                                    information, visit www.verizon.com.


                                    About Juniper Networks


                                    Juniper Networks (NYSE: JNPR) is in the business of network innovation. From devices to data centers,
                                    from consumers to cloud providers, Juniper Networks delivers the software, silicon and systems that
                                    transform the experience and economics of networking. Additional information can be found at Juniper
                                    Networks (www.juniper.net).


                                    ####


                                    VERIZON’S ONLINE NEWS CENTER: Verizon news releases, executive speeches and biographies, media
                                    contacts, high-quality video and images, and other information are available at Verizon’s News Center on the
                                    World Wide Web at www.verizon.com/news. To receive news releases by e-mail, visit the News Center and
                                    register for customized automatic delivery of Verizon news releases.


                                       Media Contacts
                                                                            Area: Global
                                                                            Name: Lynn Staggs
                                                                            Tel:  +1-918-590-2403
https://www.verizon.com/about/news/verizon-eight-terabit-platform-mpls                                                                                                                 2/4
4/23/2021                                               Case 5:21-cv-03075-VKD
                                                              Verizon to Deploy the Industry’sDocument         1-8
                                                                                               First Eight Terabit      Filed
                                                                                                                   Platform in Its04/27/21     Page 3| About
                                                                                                                                   Global MPLS Backbone of 4 Verizon

                           Networks & Platforms               Products & Plans
                                                                            E-mail:Responsible Business
                                                                                   lynn.staggs@verizon.com  Public Safety                       Inside Verizon         Financial   Verizon Works
    News                Blog                                                  Area: Global
    Center                                                                    Name: Pavel Radda Press Tools
                                                                              Role: Juniper Networks
                                                                              Tel:     408-398-6668
                                                                              E-mail: pradda@juniper.net


                                       Related Articles




                                       Putting our employees' health                                                   Consensus: More wireless
                                       and wellness first                                                              phones should work with
                                       05.09.2016                                                                      hearing aids
                                                                                                                       11.19.2015
                                       Verizon offers 43 on-site health &
                                       wellness centers, and a large staff of a                                        Today’s FCC action on hearing-aid-
                                       fitness and diet professionals.                                                 compatible devices is the result of a
                                                                                                                       successful collaborative effort.




    Services & Solutions                                   Network Technologies                               Ad and Content Platforms                            Follow Careers


    Mobile Plans                                           4G LTE                                             Verizon Digital Media Services


    Mobile Devices                                         5G                                                 Verizon Media Advertising
                                                                                                              Solutions                                           Follow Verizon News

    Home Services                                          Fiber Optics
                                                                                                              Verizon Media Platform
                                                                                                              Solutions
    Small and Medium Business                              Multi Edge Compute (MEC)
                                                                                                                                                                  Follow Inside Verizon
                                                                                                              Yahoo
    Enterprise Solutions

                                                           Innovation                                         Techcrunch
    Verizon Connect

                                                           5G Labs                                            Engadget                                            Follow Customer Support
    Public Sector

                                                           5G First Responder Lab                             RYOT
    Partner Solutions

                                                           New Business Incubation                            Aol.



    Support                                                Verizon Ventures                                   Build



    Mobile Online Support                                  Thingspace                                         Makers



    Home Online Support                                    5G Future Forum                                    Autoblog



https://www.verizon.com/about/news/verizon-eight-terabit-platform-mpls                                                                                                                             3/4
4/23/2021                                               Case 5:21-cv-03075-VKD
                                                              Verizon to Deploy the Industry’sDocument         1-8
                                                                                               First Eight Terabit      Filed
                                                                                                                   Platform in Its04/27/21     Page 4| About
                                                                                                                                   Global MPLS Backbone of 4 Verizon

                           Networks & Platforms               Products & Plans          Responsible Business              Public Safety         Inside Verizon         Financial   Verizon Works
    Contact
    News Customer Support                                  "The Network" Thought                              In the know
                        Blog
    Center                                                 Leadership
                                                                                                          Press Tools
    Sign in to your Account


    Store Locator




                                                           Privacy Policy        Do Not Sell My Personal Information                                                                 ©2021 Verizon



                                                           Terms & Conditions            Accessibility        Open Internet


                                                           Important Consumer Information                   About Our Ads           Site Map




https://www.verizon.com/about/news/verizon-eight-terabit-platform-mpls                                                                                                                               4/4
